DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Wiktorowicz (US Patent 5,593,559) teaches an apparatus (referred to as an electrophoresis apparatus in claim 1) and for isolating subject particles in a sample (see col. 1 lines 10-15) comprising: 
a. a container (referred to as a capillary tube 13 illustrated in Figure1 ) having a proximal closed end (referred to as a plugged end 14, illustrated in Figure 1) with sealed access port through which sample is delivered into the container (i.e. capillary tube 13)(see col. 6 lines 50-65); the container (i.e. capillary tube 13) 
b. a material (referred to a meltable plug 96 in col. 6 line 65 and illustrated in Figure 12) disposed above the distal (i.e. the end away from the proximal end) end of the container in temporary fluid blocking position to an orifice (which corresponds to a plugged end 14) disposed at the distal end (14) of the container (capillary tube 13) (see col 9 lines 40-41 which recites “[t]he meltable plug 96 is preferably an agarose gel material”).
c. a separation medium (referred to as a separation medium 98 in col. 9 lines 31-41) disposed adjacent the material (i.e. meltable plug 96) and extended over a cross sectional volume of the container (i.e. capillary tube 13) on the proximal side (i.e. the side proximal to the closed end of the capillary tube 13) of the material (i.e. meltable plug 96) within the container (capillary tube 13); 
d. the material (i.e. meltable plug 96) adapted to support (i.e. retain) a concentrate (i.e. macromolecular analytes) of the sample after the sample passes through the separation medium (see abstract);
e. a heating element (107, see col 7 lines 5-8) for liquefying the material (i.e. meltable plug 96) and removing it from the fluid blocking position for fluid flow through the container (capillary tube 13)  out the orifice (plugged end 14) (see claim 1).
Though Wiktorowicz teaches electrodes 33 and 35 within chamber (referred to as a first container 21) disposed in fluid communication with container (capillary tube 13)(see col. 5 lines 9-19) capable of being exposed to a centrifugal force, Wiktorowicz  does not explicitly teach f. a chamber having at least one activatable electrode array, the chamber disposed in fluid communication with a container through an orifice for flow of the concentrate in the presence of the activated electrode array to generate electrokinetic effects and thereby retain subject particles within the chamber.
In addition, Wiktorowicz teaches a method for isolating particles in a sample, the method comprising: 
a. providing a first elongated container (referred to as a capillary tube 13 illustrated in Figure1 ) having a port through a sealed proximal end (referred to as a plugged end 14, illustrated in Figure 1) for delivering a sample into the container (i.e. capillary tube 13) having a separation medium (referred to as a separation medium 98 in col 9 lines 31-41)  disposed adjacent a meltable material (referred to a meltable plug 96 in col. 6 line 65 and illustrated in Figure 12) , the meltable material (i.e. the meltable plug) positioned on the bottom and side surface of the distal end (i.e. the side distal to the proximal side) of the container (i.e. capillary tube 13) and an orifice (which corresponds to the plugged end 14) at the distal end (plugged end 14) of the container (capillary tube 13, see Figure 2); 
b. concentrating the particles (which corresponds to electrokinetically permit concentration of the analytes, see col.7 lines 65-66);
c. heating (using heating element 107) the meltable material (meltable plug 96) (see claim 1); and 
d. activating an electrode (referred to as an electrode 51 in col. 8 lines 8-21) for attracting and holding subject particles in the sample to the electrode (wherein the electrode is configured to attracted and hold subject particles in the sample to the electrode, see col. 5 lines 11-20 and col. 8 lines 40-44).
In addition, Rajagopal et al (US Publication 2016/0310941), teaches a system apparatus (referred to as a sample detection system 300 in [0228] and illustrated in Figure 10-14) for isolating subject particles in a sample (see [0111]) comprising: 
a. a container (102, see [0199] and Figure 14) having a proximal closed end (referred to as a second end 114 in [0257] and illustrated in Figure 12) with sealed access port (which corresponds to the port formed at the border of outer surface 122, which port is sealed with cap 104 during operation) through which sample may be delivered into the container (102) (see [0040]); 
b. a material (referred to a cap 317 in [0260] and in Figure 12) disposed above the distal (i.e. the end away from the proximal) end of the container (102) in temporary fluid blocking position (which corresponds to the configuration wherein the sample detection 300 is closed by a cap 317, see [0260]) 
c. a separation medium (referred to as a separation liquid 157 in [0207]), and a centrifugation force acting on a container (see [0205]), the separation medium having a higher physical density than the sample disposed adjacent the gel on the proximal side of the gel within the container through which the sample passes (see [0049], which recites “the separation liquid has a density greater than that of the supernatant of the sample”).
However, neither of the two references, Rajagopal et al and Wiktorowicz, teaches or suggests at least one activatable electrode array as required by claim 1.
In addition, neither of the two references, Rajagopal et al and Wiktorowicz, teaches or suggests exposing the particles to a centrifugal force to pass the sample through the separation medium thereby concentrating the particles and rest the concentrate on the meltable material; and after the meltable material is melted, flushing the concentrate through the container and out the orifice into a chamber in fluid communication with the container, as required by claim independent claim 7. 
In addition, neither of the two references, Rajagopal et al and Wiktorowicz, teaches or suggests a separation medium having a lower electrical conductivity than the sample disposed adjacent the gel on the proximal side of the gel within the container through which the sample passes; 
a second container having a microchamber with at least two activated electrode arrays downstream of the first container orifice, the microchamber disposed in fluid communication with the first container through the orifice for pressurized flow of the biological material in the presence of a first electrode array of the at least two activated electrode arrays for a pre- determined period of time, as required by independent claim 14. 
In addition, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which such subject matter pertains to combine the two references, Rajagopal et al and Wiktorowicz, because there is no motivation or suggestion to combine the references.
As a result, independent claim 1, 7 and 14 are allowed because these claims are non-obvious and novel over the prior art of record. Moreover, the depended claims are hereby allowed due to their dependency on the independent claim 1. 
The features of the claimed invention are aimed at allowing for the concentration target subpopulations of particles within the sample without the need for bioengineered targeting probes (see [0028] of the instant application). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                         /JENNIFER WECKER/Primary Examiner, Art Unit 1797